Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4-6, 8-12, 17, 23, 30-32 and 36-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 4-6, 8-12, 17, 23, 30-32 and 36-42 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or as a method organizing human activity.

In regard to Claims 4, 36, and 37 the following limitations can be performed as a mental process by a human being and/or as a method of organizing human activity in terms of providing:
a system for generating an indication of cognitive skills in an individual using evocative elements presented according to one or more integration rules, the system comprising:
	[…]
present […] a first instance of a primary task in the presence of a secondary task comprising an interference configured to divert the individual's attention from the first instance of the primary task, requiring a first response from the individual to the first instance of the primary task in the presence of the interference and a secondary response from the individual to the interference;
the interference comprises a plurality of evocative elements presented according to the one or more integration rules, at least one of the evocative elements being configured as a distractor and at least one of the evocative elements being configured as an interruptor and having either a specified facial expression or a specified non-evocative feature; and
the one or more integration rules are configured such that the plurality of evocative elements are presented with at least two differing non-evocative features, each non-evocative feature either being correlated with a specific facial expression or not correlated with any facial expressions;


analyze the data indicative of the first response and the secondary response to generate at least one performance metric comprising at least one quantified indicator of cognitive abilities of the individual under emotional load.

In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., one or more processors; a memory to store processor-executable instructions and communicatively coupled with the one or more processors,
wherein upon execution of the processor-executable instructions by the one or more processors, the one or more processors are configured to generate a user interface, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., one or more processors; a memory to store processor-executable instructions and communicatively coupled with the one or more processors, wherein upon execution of the processor-executable instructions by the one or more processors, the one or more processors are configured to generate a user interface these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 18 in Applicant’s specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4-6, 8-12, 17, 23, 30-32, and 36-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PGPUB US 20140370479 A1 by Gazzaley (“Gazzaley”).
In regard to Claim 4, Gazzaley discloses a system for generating an indication of cognitive skills in an individual using evocative elements presented according to one or more integration rules, the system comprising:
one or more processors; and
(see, e.g., Figure 1A, s102);
a memory to store processor-executable instructions and communicatively coupled with the one or more processors,
(see, e.g., Figure 1A, s104);
wherein upon execution of the processor-executable instructions by the one or more processors, the one or more processors are configured to:
generate a user interface;
(see, e.g., Figure 1A, s112);


	(see, e.g., Figure 1B; see also, e.g., paragraph 110 regarding “primary task”;  see, e.g., paragraph 113 regarding “secondary task”);
the interference comprises a plurality of evocative elements presented according to the one or more integration rules, at least one of the evocative elements being configured as a distractor and at least one of the evocative elements being configured as an interruptor and having either a specified facial expression or a specified non-evocative feature; and
(see, e.g., paragraph 123 regarding a combination of interrupters and distractors; see, e.g., paragraph 177 regarding employing different stimuli including facial expressions as targets and non-targets;  see, e.g., paragraph 112 regarding the secondary task being a target discrimination task);


(see, e.g., paragraph 177 regarding employing different stimuli including facial expressions as targets and non-targets);
receive data indicative of the first response and the secondary response, at least one of the first response and the secondary response comprising a measure of the individual's response to the evocative elements, wherein (i) the response comprises a physical action of the individual in response to the evocative elements and (ii) the data comprises at least one measure of emotional processing capabilities of the individual under emotional load; and 
(see, e.g., paragraph 113);
analyze the data indicative of the first response and the secondary response to generate at least one performance metric comprising at least one quantified indicator of cognitive abilities of the individual under emotional load
(see, e.g., Fig. 11, s34 and 36 and paragraph 105).

In regard to Claim 5-6, Gazzaley discloses these features.  See, e.g., paragraph 139 in regard to providing instructions.  See, e.g., paragraphs 112 and 113 in regard to providing distractors and interruptors.
In regard to Claims 8-11, Gazzaley discloses these features.  See, e.g., paragraph 177 in regard to providing various combinations of facial and non-facial stimuli.  
In regard to Claim 12, Gazzaley discloses these features. See, e.g., paragraphs 115-123 regarding multiple trials.
In regard to Claim 17, Gazzaley discloses these features. See, e.g., paragraphs 115-123 regarding multiple trials and, e.g., paragraphs 96-97 in regard to interference cost.
In regard to Claim 23, Gazzaley discloses this feature.  See, e.g., paragraph 177 regarding employing facial expressions as stimuli.
In regard to Claim 30, Gazzaley discloses this feature.  See, e.g., paragraphs 124-130 in regard to employing different difficulty levels.
In regard to Claim 31, Gazzaley discloses this feature.  See rejection of Claim 4.
In regard to Claim 32, Gazzaley discloses this feature.  See, e.g., paragraphs 124-130 in regard to employing different difficulty levels.

In regard to Claims 36-37, see, e.g., rejections of Claims 4, 31, and 32.
In regard to Claims 38-42, Gazzaley discloses these features.  See, e.g., paragraphs 124-130 in regard to employing different difficulty levels that vary, e.g., time, space and identity, and combinations thereof.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715